DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2020 has been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3-7) in the reply filed on February 3, 2021 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.
Specification
The disclosure is objected to because of the following informalities:
 “position1s-controlled manner” may be misspelled at the end of paragraph 0002;
“liner actuator” should read linear actuator at lines 4-5 of paragraph 0020;
in paragraph 0039, reference number 520 is used for two different items.
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 28-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 31 and 32 require a “second coupling part comprising a conical hub into which the conical shaft segment is configured to be inserted to form a conical seat, and a securing element configured to move transversely with respect to an axis of rotation of the shaft coupling, the securing element being configured to snap into place on the shaft shoulder of the shaft” while claim 37 states “the conical shaft segment of the first coupling part is inserted into the conical hub of the second coupling part and forms a conical seat, and wherein the shaft shoulder of the first coupling part is pushed contrary to an elastic force into the second coupling part until the securing element snaps into place on the shaft shoulder such that the elastic force in the snapped-in state biases the conical seat”.
As it appears in the drawings, first coupling part includes a shaft 330, conical shaft segment 341 and shaft shoulder 339 and a second coupling part includes a hub 370 with a conical surface (not labeled, facing the conical shaft segment 341).  However, the conical shaft segment 341 does not fit into the conical portion of the hub 370 after the securing element 352 is snapped into place on the shaft shoulder 339.

It is unclear what applicant intends to claim as the metes and bounds of the claims are not clear.  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 28-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 4,019,246).
Tomita, as best understood, discloses and shows in Fig. 6 a shaft coupling, comprising: 
a first coupling part (right end of tool, T) comprising a shaft and a conical shaft segment, the shaft having a first end configured for attachment of a tool and a second end on which a shaft shoulder is arranged (at bottom of conical shaft segment); 
a second coupling part (9a) comprising a conical hub into which the conical shaft segment is configured to be inserted to form a conical seat, and a securing element (60) configured to move transversely with respect to an axis of rotation of the shaft coupling, the securing element being configured to snap into place on the shaft shoulder of the shaft; and 

Regarding claim 28, the securing element (60) has an opening into which the shaft is inserted until the securing element snaps into place on the shaft shoulder of the shaft, and wherein a latching connection prevents the shaft from being pulled back out of the opening.
Regarding claim 29, when the securing element is snapped in place, the elastic force of the at least one spring biases the conical shaft segment against the conical hub.
Regarding claim 30, each of an edge of the opening in the securing element and a peripheral edge of the shaft are beveled, and wherein the bevel on the edge of the shaft and the bevel on the edge of the opening slide on each other when the shaft is inserted, thereby moving the securing element.
Regarding claim 31, Tomita, as best understood, discloses and shows a system comprising: 
a manipulator (see Fig. 1); 
a machine tool (see Fig. 2) comprising a motor shaft (37a) configured to drive a tool, the machine tool being coupled to and configured to be positioned by the manipulator; and 
a shaft (38, 7)coupling configured to couple the motor shaft of the machine tool to the tool, the shaft coupling comprising: 
a first coupling part (right end of tool, T) comprising a shaft and a conical shaft segment, the shaft having a first end configured for attachment of a tool and a second end on which a shaft shoulder is arranged (at bottom of conical shaft segment); 

at least one spring (61) arranged to produce an elastic force which, when the securing element is snapped in place, acts on the conical seat in an axial direction and biases the conical seat.
Regarding claim 32, Tomita, as best understood, discloses and shows a system comprising: 
a first coupling part (right end of tool, T) comprising a shaft and a conical shaft segment, the shaft having a first end configured for attachment of a tool and a second end on which a shaft shoulder is arranged (at bottom of conical shaft segment); 
a second coupling part (9a) comprising a conical hub into which the conical shaft segment is configured to be inserted to form a conical seat, and a securing element (60) configured to move transversely with respect to an axis of rotation of the shaft coupling, the securing element being configured to snap into place on the shaft shoulder of the shaft; and 
at least one spring (61) arranged to produce an elastic force which, when the securing element is snapped in place, acts on the conical seat in an axial direction and biases the conical seat; and
at least one changing station (Fig. 1, item 9) comprising a support plate (12) with a recess that defines a placement position in which the first coupling part of the shaft coupling is configured to be inserted into the recess, 

Regarding claim 34, a proximity sensor (65/66) is arranged such that the proximity sensor is configured to detect a movement of the securing element during coupling of the first and the second coupling parts.
Claims 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,065,327).
Chen discloses and shows a method comprising: 
aligning, by a manipulator (Fig. 1, item 10), a second coupling part (20) of a shaft coupling, which has a conical hub (Fig. 2, item 261), coaxially to a first coupling part (30) of the shaft coupling that has a conical shaft segment (31) and provided in a changing station (Figs. 9-11); 
pressing the second coupling part against the first coupling part until a securing element (22 assembly and 25) of the second coupling part snaps into place at a shaft shoulder (301) of the first coupling part and forms a latching connection; 
lifting the second coupling part such that the first coupling part is lifted out of the changing station; 
carrying out an automated process with a tool mounted on the first coupling part by a manipulator; 
placing the shaft coupling into the changing station or into a further changing station such that the securing element of the second coupling part in the respective changing station is actuated via a stop such that the latching connection is released (col. 4:19-23); and 

Regarding claim 37, wherein by pressing the second coupling part against the first coupling part, the conical shaft segment of the first coupling part is inserted into the conical hub of the second coupling part and forms a conical seat, and wherein the shaft shoulder of the first coupling part is pushed contrary to an elastic force (from 202 and wave spring, not labeled) into the second coupling part until the securing element snaps into place on the shaft shoulder such that the elastic force in the snapped- in state biases the conical seat.
Regarding claim 40, wherein when the latching connection is released, the shaft shoulder is pushed away from the securing element by a spring.
Allowable Subject Matter
Claims 22-26, 33, 35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658